Filed Pursuant to Rule 424(b)(3) Registration No. 333-199697 DHT Holdings, Inc. $150,000,000 4.5% Convertible Senior Notes due 2019 and the Common Stock Issuable upon Conversion of the Notes This prospectus relates to the offer and sale from time to time by the persons listed under “Selling Securityholders” in this prospectus of up to $150,000,000 principal amount of our 4.5% Convertible Senior Notes due 2019, or the notes, and the shares of our common stock issuable upon conversion of the notes.We will not receive any of the proceeds from the sale of the notes or the sale of the underlying common stock by the selling securityholders. The notes will mature on October 1, 2019, unless earlier converted by a selling securityholder, redeemed by us or purchased by us at the option of the selling securityholder, pursuant to certain specified events. The notes bear interest at a rate of 4.5% per annum, payable semi-annually in arrears on April 1 and October 1 of each year, commencing April 1, 2015. Holders may, at their option, surrender their notes for conversion into shares of our common stock at any time prior to the close of business on the business day immediately preceding the maturity date.The initial conversion price for the notes is $8.125 per share of common stock (equivalent to an initial conversion rate of approximately 123.0769 shares of our common stock, par value $0.01 per share, per $1,000 aggregate principal amount of notes). The conversion price and corresponding conversion rate in effect at any given time will be subject to customary anti-dilution adjustments. In the event of a fundamental change, securityholders will have the option to require us to repurchase for cash all or any part of such holder’s notes. The notes will be our senior unsecured obligations and will rank pari passu with all of our other senior unsecured debt and senior to all of our present and future subordinated debt.The notes will be structurally subordinated to all present and future debt and other obligations of our subsidiaries, including trade payables. The notes are not guaranteed by any of our subsidiaries. In addition, the notes are effectively subordinated to all of our present and future secured debt to the extent of the collateral securing that debt. Our common stock is listed on the New York Stock Exchange under the symbol “DHT”. The last reported sale price of our common stock on December 10, 2014 was $6.10 per share.The notes are not listed and we do not intend to apply for listing of the notes on any securities exchange. Investing in our common stock involves risk. Before buying any of our common stock you should carefully read the section entitled “Risk Factors” on page 10 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is December11, 2014. You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with additional or different information.This prospectus is not making an offer of these securities in any jurisdiction or state where the offer is not permitted.You should not assume that the information in this prospectus is accurate as of any date other than the date on the cover of this prospectus. TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 1 PROSPECTUS SUMMARY 2 SUMMARY DESCRIPTION OF NOTES 7 RATIO OF EARNINGS TO FIXED CHARGES 9 RISK FACTORS 10 USE OF PROCEEDS 17 MARKET PRICE AND DIVIDENDS ON COMMON STOCK 18 DIVIDEND POLICY 19 CAPITALIZATION 20 PLAN OF DISTRIBUTION 21 MANAGEMENT 23 SELLING SECURITYHOLDERS 26 DESCRIPTION OF NOTES 29 DESCRIPTION OF CERTAIN OTHER INDEBTEDNESS 51 DESCRIPTION OF CAPITAL STOCK 52 COMPARISON OF MARSHALL ISLANDS CORPORATE LAW TO DELAWARE CORPORATE LAW 55 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 58 EXPERTS 59 LEGAL MATTERS 59 ENFORCEMENT OF CIVIL LIABILITIES 59 TAX CONSIDERATIONS 60 WHERE YOU CAN FIND ADDITIONAL INFORMATION 71 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 73 Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement on Form F-3 that we filed with the Securities Exchange Commission (the “Commission”), using a shelf registration process. Under the shelf registration process, the selling securityholders may, from time to time, offer the notes or the shares of common stock issued upon conversion of the notes owned by them. This prospectus provides you with a general description of the notes and the common stock that may be offered by our selling securityholders.Each time the selling securityholders sell securities, we may provide a prospectus supplement containing specific information about the terms of the securities being offered. That prospectus supplement may include additional risk factors or other special considerations applicable to those particular offerings.This prospectus, any prospectus supplement and the documents incorporated by reference herein and therein include important information about us and our securities and other information you should know before subscribing to any offering pursuant to this prospectus. You should rely only on the information contained in this prospectus and any accompanying prospectus supplement, if any.We are responsible only for the information contained in this prospectus or incorporated by reference into this prospectus or to which we have referred you.We have not authorized anyone to provide you with any other information, and we take no responsibility for any other information that others may provide you.You should assume that the information appearing in this prospectus is accurate as of the date on the front cover of this prospectus only.Our business, financial condition, results of operations and prospects may have changed since that date.We encourage you to consult your own counsel, accountant and other advisors for legal, tax, business, financial and related advice regarding an investment in these securities.The distribution of this prospectus and sale of these securities in certain jurisdictions may be restricted by law.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. This prospectus does not contain all the information provided in the registration statement we have filed with the Commission. For further information about us or the securities offered hereby, you should refer to that registration statement, which you can obtain from the Commission as described in the section entitled “Where You Can Find Additional Information” on page 71 of this prospectus. Table of Contents PROSPECTUS SUMMARY This prospectus summary highlights certain information about us.Because it is a summary, it may not contain all of the information that you should consider before deciding whether or not you should purchase our common stock.You should carefully read this prospectus, any accompanying prospectus supplement, if any, and the documents incorporated herein and therein by reference for a more complete understanding of our business, this offering and the other transactions described in this prospectus supplement.You should pay special attention to the sections entitled “Risk Factors” beginning on page 10 of this prospectus, and “Item 3. Key Information—D. Risk Factors” beginning on page 7 of our Annual Report on Form 20-F for the year ended December 31, 2013, filed with the Commission on March 3, 2014 (our “2013 Form 20-F”), our consolidated audited financial statements and the notes thereto in our 2013 Form 20-F and incorporated herein by reference,our unaudited interim condensed consolidated financial statements as of and for the six-months ended June 30, 2014 and the notes thereto (the “First Half 2014 Financial Statements”) included in Exhibit 99.2 to our Report 6-K, filed with the Commission on September 9, 2014 (the “September 2014 6-K”) and incorporated herein by reference, and our unaudited interim condensed consolidated financial statements as of September 30, 2014 and the notes thereto included in Exhibit 99.1 to our Report on Form 6-K, filed with the Commission on November 26, 2014. Unless we specify otherwise, all references in this prospectus to “we”, “our”, “us”, “DHT” and “our company” refer to DHT Holdings, Inc. and its subsidiaries.All references in this prospectus to “DHT Maritime” refer to DHT Maritime, Inc., one of our subsidiaries. The shipping industry’s functional currency is the U.S. dollar and our company’s functional currency is the U.S. Dollar.All of our revenues and most of our operating costs are in U.S. dollars.All references in this prospectus to “$” and “dollars” refer to U.S. dollars. Our Company We operate a fleet of crude oil tankers. As of October 29, 2014, our fleet consisted of eighteen crude oil tankers currently in operation, all of which are wholly-owned by our company.The fleet currently in operation consists of fourteen very large crude carriers or “VLCCs”, which are tankers ranging in size from 200,000 to 320,000 deadweight tons (“dwt”), two Suezmax tankers or“Suezmaxes”, which are tankers ranging in size from 130,000 to 170,000 dwt, and two Aframax tankers or“Aframaxes”, which are tankers ranging in size from 80,000 to 120,000 dwt.Ten of the vessels are operating with spot market exposure, either directly, on index-based time charters or in tanker pools. Our fleet principally operates on international routes and our fleet currently in operation had a combined carrying capacity of4,910,200 dwt and an average age of approximately 8.8 years as of October 29, 2014. As of October 29, 2014, we have agreements for six newbuilding VLCCs to be constructed at Hyundai Heavy Industries Co. Ltd. (“HHI”), all of which will be wholly-owned by our company.The six newbuildings are expected to be delivered in November 2015, January 2016, April 2016, July 2016, September 2016 and November 2016, respectively. We estimate the newbuilding VLCCs will have a combined carrying capacity of approximately 1,799,400 dwt. We operate out of Oslo, Norway and Singapore through our wholly-owned management companies, DHT Management AS, Samco Shipholdings Pte. Ltd. (“Samco”)and DHT Ship Management (Singapore) Pte. Ltd. For more information on our company, please see our 2013 Form 20-F. On September 16, 2014, pursuant to the terms set forth in a Share Purchase Agreement (the “Share Purchase Agreement”) with the shareholders of Samco, we acquired Samco, a private company limited by shares incorporated under the laws of the Republic of Singapore, for a purchase price of $317,005,000 in cash, less $5,000,000 that was deposited in an escrow fund pending final determination of any purchase price adjustment following the closing (the “Samco Acquisition”). The purchase price is subject to certain post-closing adjustments in accordance with the terms of the Share Purchase Agreement. Samco, following its acquisition by us, continues to have outstanding indebtedness which, as of June 30, 2014, was $322,418,000 in aggregate amount (including $25,542,000 outstanding with a final maturity date of May 11, 2015, $42,669,000 outstanding with a final maturity date of December 22, 2016, $209,269,000 outstanding with a final maturity date of June 29, 2018, and $44,938,000 outstanding with a final maturity date of November 16, 2021) under the Existing Samco Loan Agreements, as defined in “Description of Certain Other Indebtedness”. We have obtained all necessary change of control consents in respect of the Existing Samco Loan Agreements, subject to documentation. In addition, we have entered into a firm commitment, subject to documentation, for the refinancing of the Existing Samco Loan Agreements with Nordea Bank Norge ASA and DNB Bank ASA. 2 Table of Contents For more information on the Samco Acquisition and the Share Purchase Agreement, please see our Report on Form 6-K filed September 9, 2014, which is incorporated by reference into this prospectus supplement, and to which the Share Purchase Agreement is attached as Exhibit 10.1. Our Fleet The following table presents certain information regarding our vessels, including giving effect to the Samco Acquisition, as of October 29, 2014: Vessel Year Built Yard Dwt Current Flag Technical Manager VLCC DHT Ann Hyundai* Marshall Islands Goodwood**** DHT Chris Hyundai* Marshall Islands Goodwood**** DHT Phoenix Daewoo** Marshall Islands Goodwood**** DHT Eagle Samsung*** Marshall Islands Goodwood**** DHT Falcon NACKS***** Hong Kong Goodwood**** DHT Hawk NACKS***** 298, 293 Hong Kong Goodwood**** DHT Condor Daewoo** Hong Kong Goodwood**** Samco Scandinavia Hyundai* Marshall Islands Goodwood**** Samco Europe Hyundai* Marshall Islands Goodwood**** Samco China Hyundai* French-RIF V.Ships France***** Samco Amazon Hyundai* French-RIF V.Ships France***** Samco Redwood Hyundai* French-RIF V.Ships France***** Samco Sundarbans Hyundai* Marshall Islands Goodwood**** Samco Taiga Hyundai* Marshall Islands Goodwood**** Suezmax DHT Target Hyundai* Marshall Islands Goodwood**** DHT Trader Hyundai* Marshall Islands Goodwood**** Aframax DHT Cathy Hyundai* Marshall Islands Goodwood**** DHT Sophie Hyundai* Marshall Islands Goodwood**** * Hyundai Heavy Industries Co., South Korea ** Daewoo Heavy Industries Co., South Korea *** Samsung Heavy Industries Co., South Korea **** Goodwood Ship Management Pte Ltd, Singapore ***** Nantong Cosco KHI Engineering Co. Ltd ***** V.Ships France SAS 3 Table of Contents Employment The following table presents certain features of our charters, including giving effect to the Samco Acquisition, as of October 8, 2014: Vessel Type of Employment Initial Expiry VLCC DHT Ann Index Time Charter Q32015 DHT Chris* Index Time Charter Q1 2015 DHT Eagle Spot DHT Phoenix Spot DHT Falcon Spot DHT Hawk Spot DHT Condor Spot Samco Scandinavia Spot Samco Europe Spot Samco China Time Charter Q2 2021 Samco Amazon Time Charter Q2 2015 Samco Redwood Time Charter Q1 2015 Samco Sundarbans Time Charter Q1 2016 Samco Taiga Time Charter Q4 2015 Suezmax DHT Target Spot DHT Trader Time Charter Q4 2014 Aframax DHT Cathy Time Charter Q1 2015 DHT Sophie Time Charter Q42014 *Charter may be extended for an additional three months atcharterer’s option. Technical Management of Our Fleet The following is a summary of how we organize our ship management activities. The summary does not purport to be complete and is subject to, and qualified in its entirety by reference to, all the provisions of the ship management agreements. Because the following is only a summary, it does not contain all information that you may find useful. We uphold a policy of high quality operations. Our management company in Singapore, DHT Ship Management (Singapore) Pte. Ltd. supervises the third-party technical managers.The third-party technical managers are responsible for the technical operation and upkeep of the vessels, including crewing, maintenance, repairs and dry-dockings, maintaining required vetting approvals and relevant inspections, and ensuring our fleet complies with the requirements of classification societies as well as relevant governments, flag states, environmental and other regulations.Under the ship management agreements, each vessel subsidiary pays the actual cost associated with the technical management and an annual management fee for the relevant vessel.We currently havetwo ship management providers: Goodwood Ship Management Pte Ltd in Singapore (“Goodwood”) and V.Ships France SAS (“V.Ships”). 4 Table of Contents We place the insurance requirements related to our fleet with mutual clubs and underwriters through insurance brokers. Such requirements include, but are not limited to, marine hull and machinery insurance, protection and indemnity insurance (including pollution risks and crew insurances), war risk insurance and loss of hire insurance. Each vessel subsidiary pays the actual cost associated with the insurance placed for the relevant vessel. Our Credit Facilities For detail on our credit facilities and certain other indebtedness, please see the section entitled “Secured Credit Facilities” our 2013 Form 20-F, as well as “Description of Certain Other Indebtedness” in this prospectus.We are a holding company and have no significant assets other than cash and the equity interests in our subsidiaries. Our subsidiaries own all of our vessels and payments under the charters and from commercial pools are made to our subsidiaries. The table below illustrates the scheduled repayment structure for our outstanding credit facilities (dollars in millions) as of October 1, 2014: Credit Facility October 1 to December 31, 2014 2016* 2017 Thereafter Total RBS Credit Facility – – – 113.3 – 113.3 DVB-Phoenix – 2.4 15.9 – – 18.4 DNB-Eagle 2.5 22.3 – – 24.8 DNB-Hawk/Falcon 1.0 4.0 4.0 4.0 34.0 47.0 Nordea Syndicate 4.1 16.3 16.3 16.3 152.2 205.2 Nordea-Samco Europe 0.8 23.9 – – – 24.7 ING-Samco China 2.0 3.9 3.9 3.9 31.2 44.9 Credit Agricole-Samco Scandinavia 1.0 3.9 36.8 – – 41.7 Total $
